Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 16, 18 and 19 have been amended.
Claims 1-25 are pending and examined in the current application.

Election/Restrictions
Applicant’s election without traverse of Streptocococcus thermophilus (claim 16), Kluyveromyces marxianus (claim 17), Lactobacillus delbrueckii bulgaricus (claims 18) and Lactobacillus (claim 19) without traverse in the reply filed on April 14th 2022 is acknowledged; However, following further review of the specification, the species election mailed on March 17th 2022 is hereby withdrawn and all the species/claims are hereby examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cadena-Garcia (US 2016/0113311 A1).

Regarding claims 1-4 and 13: Cadena-Garcia plant-based composition comprising: water; hypoallergenic substrate; and plant-based butter and/or cream including at least one or more of sunflower seed butter and/or coconut cream wherein the resulting slurry/mixture is pasteurized and/or homogenized without using mono or disaccharides (i.e., using the soluble fiber, inulin as a sweetener instead). Cadena-Garcia also discloses of using stabilizer and of adding the plant-based composition to salad dressings, which are known to comprise vinegar and oil (see Cadena-Garcia abstract, paragraphs [0015]-[0018], [0021], [0032], [0034], [0038], [0040], [0069], [0015], [0117], [0126], [0129], [0136], [0138]; claim 20).
Regarding claims 5-8: Cadena-Garcia discloses the plant-based substrate comprises the ancient grains and/or pseudo cereals recited in the claims (see Cadena-Garcia paragraphs [0117] and [0138]).
Regarding claims 8-12: Cadena-Garcia discloses plant-based composition comprises non-mono or disaccharides sweeteners, such as the soluble fiber, chicory root inulin and of adjusting the content of the sweetener in order to attain desired flavor (see Cadena-Garcia paragraphs [0036], [0115] and [0129]). Therefore it would have been obvious to a skilled artisan to have modified Cadena-Garcia and to have adjusted the relative content of sweetener added (e.g., chicory root inulin) in order to attain a product with the desired flavor, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claims 14 and 15: Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) (see Cadena-Garcia paragraphs [0035] and [0118]).

Claims 16-25 rejected under 35 U.S.C. 103 as being unpatentable over Cadena-Garcia as applied to claims 1-15 above, and further in view of Bhargava et al., (US 2016/0192682 A1).

Regarding claims 16-25: Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) at temperatures and times that overlap the temperature and times recited in claims 20-25 (see Cadena-Garcia paragraphs [0035], [0118] and [0136]), but fails to disclose fermenting to the pH levels of claims 20-23 with the lactic acid bacterial and yeast species of claims 16-19; However, Bhargava discloses that fermenting a plant-based substrate to a pH of under 4.6 using the lactic acid bacterial species recited in claim 16 is well known and conventional (see Bhargava abstract; paragraphs [0020] and [0082]; Table 1). Therefore it would have been obvious to a skilled artisan at the time the application was filed to have modified Cadena-Garcia and to have fermented the plant-based substrate to a pH level of under 4.6 using the lactic acid bacterial species recited in claim 16-19, as commonly known, and thus arrive at the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792